Citation Nr: 0907985	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for residuals of a left 
hand injury.  

2.	Entitlement to service connection for a disability 
manifested by numbness of the face, shoulders, arms, and 
chest.

3.	Entitlement to service connection for a right shoulder 
disability.  

4.	Entitlement to service connection for residuals of dental 
trauma.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1984 to 
September 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The record indicates that the Veteran did not receive a copy 
of his January 2007 Board hearing transcript until December 
2008.  In response, in a statement dated on December 19, 2008 
but date stamped by the Veteran's representative on January 
27, 2009, the Veteran requested an additional Travel Board 
hearing.  In support of his request, the Veteran cited 
"numerous inaudible references" in the hearing transcript.  
A review of the transcript supports the Veteran's assertion.  
The hearing transcript indicates that there may have been 
difficulty in recording the Veteran's statements.  As such, 
the Board finds that his request for another hearing should 
be granted.  See 38 C.F.R. §§ 20.716, 20.717 (2008).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for 
a Travel Board hearing.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




